DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-19 and 23 in the reply filed on June 29, 2022 is acknowledged.  Claims 20-22 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-10, 12-19 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kocinec et al. (U.S. Patent Application Publication No. 2003/0044563 A1) in view of E-Zee Film (E-Zee Backing & Topping®, E-Zee Heat Seals & Laminate, 3218-19-10 E-ZEE FILM LAMINATE 2 ml, October 24 2018, https://www.madeirausa.com/3218-19-10-e-zee-film-laminate-2ml.html).
Regarding claim 1, Kocinec discloses a process for strengthening a select area of a textile (Abstract of Kocinec, garment sealing patch; patch would necessarily reinforce and strengthen a garment to which it is attached), comprising: a textile (Abstract of Kocinec, patch applied to fabric), at least one sheet of polymer film having two sides (Abstract of Kocinec, sealing tape includes polyurethane microporous film which would necessarily have two sides), and at least one sheet of nonsolvent adhesive (Abstract of Kocinec, sealing tape includes an uncured thermosetting adhesive; [0025] of Kocinec, adhesive can be a solvent or aqueous adhesive; [0019] of Kocinec, adhesive can be a hot-melt adhesive; aqueous and hot-melt adhesives are not “solvent adhesives” or adhesives which include a solvent); said process comprising the steps of: layering the at least one sheet of film and the at least one sheet of adhesive (Abstract of Kocinec, adhesive layer bonded to polymer film), trimming the layered film and adhesive to match the size and shape of at least one selected area of the textile (Abstract of Kocinec, laminate is slit or cut to produce a tape or patch), layering the film and the adhesive on the corresponding selected area of the textile (Abstract of Kocinec, tape or patch mated to fabric), and laminating the film, the adhesive and the textile in a heat press (Abstract of Kocinec, tape or patch may be applied by laundry press or iron).
Kocinec does not specifically disclose that the heat press is set at 130 degrees Celsius for 30 seconds to laminate the film, adhesive and textile.  E-Zee Film, however, discloses a polyurethane film that has a heat-activated adhesive on one side for use in garment patches (E-Zee Film, pg. 1).  According to E-Zee Film, the adhesive can be activated by a heat press with a setting of 130 ℃ and a dwell time of 20-30 seconds (E-Zee Film, pg. 2).  Also according to E-Zee Film, the laminate eliminates fraying and adds body and stability to sew on patches and is suitable for use with a wide range of materials (E-Zee Film, pg. 1).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the heat activated adhesive of E-Zee Film in the laminate of Kocinec and apply the laminate to a fabric using a heat press with a setting of 130 ℃ and a dwell time of 20-30 seconds as taught by E-Zee Film (E-Zee Film, pg. 2).  One of skill in the art would have been motivated to do so in order to eliminate fraying, add body and stability and allow use with a wide range of materials as taught by E-Zee Film (E-Zee Film, pg. 1).  E-Zee Film clearly teaches a temperature range (i.e., 120-130 ℃) and time range (i.e., 20-30 seconds) that encompasses the time and temperature values recited in claim 1 (i.e., 130 ℃ and 30 seconds) which would render the claimed time and temperature obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 2, Kocinec discloses that the textile can be in a raw state or a manufactured product ([0002] of Kocinec, products can be used in manufacturing or repair; repair would necessarily involve applying patch to manufactured product; claim only requires one of the recited textile types).
Regarding claim 3, Kocinec discloses that the textile can be from the group consisting of nylon, polyester, elasthane and other woven fabrics ([0021] of Kocinec, fabric can be woven or polyester knit; claim only requires one of the recited fabric types).
Regarding claim 5, Kocinec discloses that the adhesive can be a thermal adhesive, a hot melt adhesive, a pressure sensitive adhesive, or any type that provides a secure adhesion ([0028] of Kocinec, adhesive is heat activated; [0019] of Kocinec, adhesive is a hot-melt adhesive; claim only requires one of the recited adhesive types).
Regarding claim 6, Kocinec discloses that the layered film and adhesive can be die cut, embossed or laser sliced to match the selected area of the textile ([0027] of Kocinec, laminate is die-cut; claim only requires that the laminate can be subjected to one of the recited treatments).
Regarding claim 7, Kocinec discloses that at least one side of the film is printable and can be used for branding ([0026] of Kocinec, heat transfer print machine utilized; polymer film would inherently be printable to some extent).
Regarding claim 8, Kocinec discloses a process for strengthening a select area of a textile (Abstract of Kocinec, garment sealing patch; patch would necessarily reinforce and strengthen a garment to which it is attached), comprising: a textile (Abstract of Kocinec, patch applied to fabric), at least one sheet of polymer film having two sides (Abstract of Kocinec, sealing tape includes polyurethane microporous film which would necessarily have two sides), and at least one sheet of nonsolvent adhesive (Abstract of Kocinec, sealing tape includes an uncured thermosetting adhesive; [0025] of Kocinec, adhesive can be a solvent or aqueous adhesive; [0019] of Kocinec, adhesive can be a hot-melt adhesive; aqueous and hot-melt adhesives are not “solvent adhesives” or adhesives which include a solvent): said process comprising the steps of: forming a laminate by roller laminating the film to the adhesive (claim 13 of Kocinec, laminate formed by passing laminate through a roller nip), forming a preform by trimming the laminate to match the size and shape of at least one selected area of the textile (Abstract of Kocinec, laminate is slit or cut to produce a tape or patch), placing the preform on the corresponding selected area of the textile (Abstract of Kocinec, tape or patch mated to fabric), and laminating the preform and the textile in a heat press (Abstract of Kocinec, tape or patch may be applied by laundry press or iron).
Kocinec does not specifically disclose that the heat press is set at 130 degrees Celsius for 30 seconds to laminate the preform and textile.  E-Zee Film, however, discloses a polyurethane film that has a heat-activated adhesive on one side for use in garment patches (E-Zee Film, pg. 1).  According to E-Zee Film, the adhesive can be activated by a heat press with a setting of 130 ℃ and a dwell time of 20-30 seconds (E-Zee Film, pg. 2).  Also according to E-Zee Film, the laminate eliminates fraying and adds body and stability to sew on patches and is suitable for use with a wide range of materials (E-Zee Film, pg. 1).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the heat activated adhesive of E-Zee Film in the laminate of Kocinec and apply the laminate to a fabric using a heat press with a setting of 130 ℃ and a dwell time of 20-30 seconds as taught by E-Zee Film (E-Zee Film, pg. 2).  One of skill in the art would have been motivated to do so in order to eliminate fraying, add body and stability and allow use with a wide range of materials as taught by E-Zee Film (E-Zee Film, pg. 1).  E-Zee Film clearly teaches a temperature range (i.e., 120-130 ℃) and time range (i.e., 20-30 seconds) that encompasses the time and temperature values recited in claim 8 (i.e., 130 ℃ and 30 seconds) which would render the claimed time and temperature obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 9, Kocinec discloses that the textile can be in a raw state or a manufactured product ([0002] of Kocinec, products can be used in manufacturing or repair; repair would necessarily involve applying patch to manufactured product; claim only requires one of the recited textile types).
Regarding claim 10, Kocinec discloses that the textile can be from the group consisting of nylon, polyester, elasthane and other woven fabrics ([0021] of Kocinec, fabric can be woven or polyester knit; claim only requires one of the recited fabric types).
Regarding claim 12, Kocinec discloses that the adhesive can be a thermal adhesive, a hot melt adhesive, a pressure sensitive adhesive, or any type that provides a secure adhesion ([0028] of Kocinec, adhesive is heat activated; [0019] of Kocinec, adhesive is a hot-melt adhesive; claim only requires one of the recited adhesive types).
Regarding claim 13, Kocinec discloses that the layered film and adhesive can be die cut, embossed or laser sliced to match the selected area of the textile ([0027] of Kocinec, laminate is die-cut; claim only requires that the laminate can be subjected to one of the recited treatments).
Regarding claim 14, Kocinec discloses that at least one side of the film is printable and can be used for branding ([0026] of Kocinec, heat transfer print machine utilized; polymer film would inherently be printable to some extent).
Regarding claim 15, Kocinec discloses a process for strengthening a select area of a textile (Abstract of Kocinec, garment sealing patch; patch would necessarily reinforce and strengthen a garment to which it is attached), comprising: a textile (Abstract of Kocinec, patch applied to fabric), and a laminate (Abstract of Kocinec, adhesive layer bonded to polymer film); said process comprising the steps of: trimming the laminate to match the size and shape of at least one selected area of the textile (Abstract of Kocinec, laminate is slit or cut to produce a tape or patch), laying the laminate on the corresponding selected area of the textile in a heat press (Abstract of Kocinec, tape or patch may be applied by laundry press or iron).  
Kocinec does not specifically disclose that the heat press is set at 130 degrees Celsius for 30 seconds.  E-Zee Film, however, discloses a polyurethane film that has a heat-activated adhesive on one side for use in garment patches (E-Zee Film, pg. 1).  According to E-Zee Film, the adhesive can be activated by a heat press with a setting of 120-130 ℃ and a dwell time of 20-30 seconds (E-Zee Film, pg. 2).  Also according to E-Zee Film, the laminate eliminates fraying and adds body and stability to sew on patches and is suitable for use with a wide range of materials (E-Zee Film, pg. 1).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the heat activated adhesive of E-Zee Film in the laminate of Kocinec and apply the laminate to a fabric using a heat press with a setting of 130 ℃ and a dwell time of 20-30 seconds as taught by E-Zee Film (E-Zee Film, pg. 2).  One of skill in the art would have been motivated to do so in order to eliminate fraying, add body and stability and allow use with a wide range of materials as taught by E-Zee Film (E-Zee Film, pg. 1).  E-Zee Film clearly teaches a temperature range (i.e., 120-130 ℃) and time range (i.e., 20-30 seconds) that encompasses the time and temperature values recited in claim 15 (i.e., 130 ℃ and 30 seconds) which would render the claimed time and temperature obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Regarding claim 16, Kocinec discloses that the textile can be in a raw state or a manufactured product ([0002] of Kocinec, products can be used in manufacturing or repair; repair would necessarily involve applying patch to manufactured product; claim only requires one of the recited textile types).
Regarding claim 17, Kocinec discloses that the textile can be from the group consisting of nylon, polyester, elasthane and other woven fabrics ([0021] of Kocinec, fabric can be woven or polyester knit; claim only requires one of the recited fabric types).
Regarding claim 18, Kocinec discloses that the laminate can be a cured nonsolvent adhesive ([0028] of Kocinec, adhesive is heat activated; [0019] of Kocinec, adhesive is a hot-melt adhesive; heat activated hot melt adhesive would be a cured non-solvent adhesive upon activation).
Regarding claim 19, Kocinec discloses that the laminate can be a polymer film laminated to a nonsolvent adhesive (Abstract of Kocinec, adhesive layer bonded to polymer film; [0025] of Kocinec, adhesive can be a solvent or aqueous adhesive; [0019] of Kocinec, adhesive can be a hot-melt adhesive; aqueous and hot-melt adhesives are not “solvent adhesives” or adhesives which include a solvent).
Regarding claim 23, Kocinec discloses that the layered film and adhesive can be die cut, embossed or laser sliced to match the selected area of the textile ([0027] of Kocinec, laminate is die-cut; claim only requires that the laminate can be subjected to one of the recited treatments).
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kocinec in view of E-Zee Film as applied to claims 1 and 8, respectively, above and further in view of Hews et al. (U.S. Patent Application Publication No. 2008/0176972 A1).
Regarding claims 4 and 11, Kocinec does not specifically disclose that the film can be chosen from a blend of acrylic and polyurethane to adjust the rigidity and strength of the textile.  Hews, however, discloses a urethane-acrylate polymer film which can be used for garment tape ([0027] of Hews).  According to Hews, the urethane-acrylate film provides a substrate that remains flexible through multiple wash, dry and wear cycles at high temperatures required for laundering safety garments ([0033] of Hews).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the urethane-acrylate film as the polymer film in the modified method.  One of skill in the art would have been motivated to do so to provide a substrate that remains flexible through multiple wash, dry and wear cycles at high temperatures required for laundering safety garments as taught by Hews ([0033] of Hews). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746